DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

EXAMINER' S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Based on Examiner's interview held on 1/11/2021, following amendments have been agreed upon between the Examiner and the Attorney on record. 
The application has been amended as follows: 

Amend claim(s) 8 and 11 as follows:
Replace “The dynamic measuring system according to Claim 3” at line 10 by “The dynamic measuring system according to Claim 1”.

Allowable Subject Matter

Claim(s) 1-2, 4-8, 10-11, 13-16 and 18-20 are allowed.

The following is a statement of reason for the indication of allowance: 
Independent claim(s) 1 and 16 have been amended to overcome the rejection, which was presented in the Office Action mailed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding claim(s) 1 and 16, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A dynamic measuring system/method comprising: “wherein a detection unit is provided that is conformed to detect an event in said probe signal corresponding to said dynamic data signal, wherein a switching unit is provided that is configured to select said first mode associated with said first signal correction filter setting or said second mode associated with said second signal correction filter setting, and wherein said switching unit is configured to be operated dynamically based on said event, wherein said detection unit is configured to control said switching unit such that said switching unit selects said appropriate mode based on the detection of said event, said signal correction filter comprising time variable coefficients” in combination with all the other limitations as claimed.

Other claim(s) 2, 4-8, 10-11, 13-15 and 18-20 depend from the independent claim 1 or 16 are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868